Citation Nr: 1519978	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the creation of an overpayment for educational benefits in the amount of $1833.06 for housing and $291.66 for books and supplies for the period of January 17, 2012, to May 12, 2012, is valid.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from April 2002 to August 2006. 

This matter comes before the Board of Veteran's Appeals (Board) from an April 2012 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that an overpayment had been created due to the Veteran's withdrawal from his educational classes.  The Veteran filed a Notice of Disagreement (NOD) in May 2012 with the validity of the debt.  In June 2012, the RO issued a Statement of the Case (SOC).  In June 2012, the Veteran submitted his Substantive Appeal (on VA Form 9).  Thus, the Veteran has perfected a timely appeal of the validity of the debt issue.

In his Substantive Appeal, the Veteran requested a Board hearing via videoconference.  The Veteran's hearing was scheduled for July 17, 2014.  On July 2, 2014, the Veteran called the RO to reschedule his hearing as he was scheduled for a prior engagement on that day.  As such, in November 2014, the Board remanded the claim so that the RO could reschedule the Veteran for a hearing in accordance with 38 C.F.R. § 20.704 (2014).  In a January 12, 2015, letter, he was notified that his hearing had been scheduled for March 25, 2015, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request to be withdrawn.  38 C.F.R. 
§ 20.704(d).

Regarding any potential waiver issue, the Veteran did not submit a NOD in response to the initial demand letters from the Debt Management Center.  Thus, this issue is not on appeal.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran was awarded educational assistance under Chapter 33 and the Post-9/11 GI Bill for the period of January 17, 2012, to May 12, 2012.
 
2.  The Veteran withdrew from all of his courses effective March 5, 2012, and reduced his course load from 7 credit hours to 0 credit hours after the drop period.  He received non-punitive grades in all of these courses.

3.  The Veteran did not timely notify VA of his withdrawal and did not provide any supporting evidence of mitigating circumstances.  


CONCLUSION OF LAW

The creation of an overpayment for educational benefits in the amount of $1833.06 for housing and $291.66 for books and supplies for the period of January 17, 2012, to May 12, 2012, is valid and was properly created.  38 U.S.C.A. §§ 501, 3313 (West 2014); 38 C.F.R. §§ 1.911, 21.7139, 21.9505, 21.9635 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Although the Veteran has not received notification of VA's duties to notify and assist, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 (2014) for claims, not the VCAA.  See 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).
Validity of Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302 (2014); 38 C.F.R. § 1.962 (2014).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2014).

This case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 -3324 (West 2014) with the implementing regulations found at 38 C.F.R. 
§§ 21.9500-21 .9770 (2014). 

Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

In this case, the Veteran received Chapter 33 (Post 9/11 GI Bill) benefits for a term of enrollment at the University of Missouri in Saint Louis, Missouri.  The enrollment term was from January 17, 2012, to May 12, 2012.  A November 2011 enrollment certification reflects that he was originally enrolled and paid benefits for fourteen credit hours.  In December 2011, the Veteran was notified that he was awarded Post 9/11 GI Bill benefits at the 100 percent level.  He was informed that he had to promptly notify the school's Veterans Certifying Official if there was any change in his enrollment.  He was also notified that VA generally would not pay for courses he did not attend, courses from which he withdrew, courses he completed but did not count towards graduation, or changes in his active duty status.  A January 2012 enrollment certification reflects that he then increased his credit hours to seventeen credit hours on the first day of the term.  A February 2012 enrollment certification reflects that he then reduced his credit hours to seven during the drop period.  In March 2012, VA received notice from the University that the Veteran had withdrawn from all of courses after the drop period, which reduced his credit hours from seven to zero and created an overpayment.  The Veteran received non-punitive grades for all of these courses.

In April 2012, the RO sent the Veteran a letter notifying him that his school had informed VA that he had withdrawn from his seven credits of course work.  The letter explained that an overpayment had been created due to this change and that the Veteran was responsible for all resulting debts.  Specifically an overpayment for educational benefits in the amount of $1833.06 for housing and $291.66 for books and supplies for the period of January 17, 2012, to May 12, 2012, was created.  The letter informed the Veteran of his appellate rights.

In this case, the Veteran has not disputed the manner in which VA calculated the amount of the debt.  Rather he asserts that he enrolled in the courses, but was unable to finish because he experienced a hardship.  Specifically, the Veteran reported being disheartened that semester when he was not accepted into the clinical portion of his degree requirement due to his G.P.A, and when all of his courses did not transfer from his original school to the University of Missouri.  The Veteran tried to appeal his G.P.A. but was denied by the Student Affairs Committee.  The Veteran also reported physical and mental distress that kept him from completing his courses - namely, "very noticeable changes to [his] heart rate and feelings of misery."  See May 2012 NOD.  

Under 38 C.F.R. § 21.9635, when an individual withdraws from a course for which they received educational assistance, VA will terminate or reduce educational assistance effective the end of the month during which the withdrawal occurred if mitigating circumstances are considered to exist.  38 C.F.R. § 21.9635(b).  Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. 
§ 21.9505.  VA regulation provides examples of mitigating circumstances, which include but are not limited to:  (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or, (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505.  

In the first instance of a withdrawal from a course or courses for which the eligible individual received educational assistance, VA will consider mitigating circumstances to exist with respect to the withdrawal of a course totaling no more than six semester hours.  38 C.F.R. § 21.9635(b).  In determining whether a withdrawal is the first instance of withdrawal, VA will not consider a course or courses dropped during an institution or higher learning's drop-add period in accordance with 38 C.F.R. § 21.4200(l) (2014).

The Veteran's decision to drop his courses after the drop period in March 2012 was the first instance of his withdrawal.  Therefore, VA would consider mitigating circumstances to have existed if the Veteran had dropped six course credits or less.  However, in this instance, the Veteran dropped seven credits (which totals more than six semester hours); thus, mitigating circumstances cannot be presumed based on the fact that this was the Veteran's first withdrawal.  38 C.F.R. § 21.9635(b).

In instances where a claimant does not meet the aforementioned requirements, such as here, VA will not pay benefits to a veteran or servicemember for a course from which the veteran or servicemember withdraws or receives a nonpunitive grade which is not used in computing the requirements for graduation unless:  (1) The veteran withdraws because he or she is ordered to active duty; or, (2) All of the following exist: (i) There are mitigating circumstances; and (ii) The veteran or servicemember submits a description of the mitigating circumstances in writing to VA within one year from the date VA notifies the veteran or servicemember that he or she must submit a description of the mitigating circumstances, or at a later date if the veteran or servicemember is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the description of the mitigating circumstances; and (iii) The veteran or servicemember submits evidence supporting the existence of mitigating circumstances within one year of the date that evidence is requested by VA, or at a later date if the veteran or servicemember is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the evidence supporting the existence of mitigating circumstances.  38 C.F.R. § 21.7139(a).

In this case, the Board acknowledges the Veteran's assertions that he was denied access to the clinical portion of his degree due to courses not transferring and his G.P.A.; however, this specific dispute is with the University of Missouri rather than VA.  The fact remains that he withdrew from the classes in March 2012, and this created an overpayment.  

In his June 2012 Substantive Appeal, the Veteran asserts that mitigating circumstances should be considered because he notified VA in a timely manner.  However, contrary to this statement, the Veteran did not inform VA about the withdrawal of his classes.  Instead, VA was informed of this change by the University.  The first notification from the Veteran about his withdrawal was his May 2012 NOD in response to the April 2012 RO administrative decision that determined an overpayment had been created from the course withdrawals.  Additionally, the Veteran has not submitted any supporting documentation (such as medical treatment records) to back up his statement that he suffered from physical and mental distress during that 2012 semester, which forced him to withdraw from his classes.  The evidence of record only contains the Veteran's statements dated after the VA was informed by the University of the withdrawals and after VA informed the Veteran of the overpayment.  Thus, the Board finds that this evidence does not satisfy the condition of mitigating circumstances.  38 C.F.R. § 21.7139(a).

The Board also notes that it is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994). 

In sum, the Veteran withdrew his seven course credits after the drop deadline and there were no mitigating circumstances.  Thus, the creation of an overpayment for educational benefits in the amount of $1833.06 for housing and $291.66 for books and supplies for the period of January 17, 2012, to May 12, 2012, is valid and was properly created.  The claim is denied.


ORDER

The creation of an overpayment for educational benefits in the amount of $1833.06 for housing and $291.66 for books and supplies for the period of January 17, 2012, to May 12, 2012, is valid and was properly created.  



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


